DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on April 30, 2021. Claims 1-2, 10-11, and 13-20 are pending in the application. Claims 18-20 are withdrawn, and claims 1-2, 10-11, and 13-17 are being examined herein.
Status of Objections and Rejections
	The objection to claim 7 is obviated by Applicant’s cancellation.
	The rejection of claims 3-9 is obviated by Applicant’s cancellation.
	All other objections and rejections from the previous office action are maintained and modified as necessitated by the amendments.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are necessitated by the amendments.
Information Disclosure Statement
The information disclosure statement filed August 19, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  each recitation of “fructo-conical” should read “frusto-conical” for correct spelling.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  
In line 12 of the claim, “aligned to” should read “aligned with” for clarity.
In line 13 of the claim, “aligned to” should read “aligned with” for clarity.
In line 18 of the claim, “a superior end to an inferior end” should read “a superior end of the first frusto-conical fluid compartment of the first body to an inferior end of the first frusto-conical fluid compartment of the first body” for clarity.
In lines 19-20 of the claim, “a superior end to an inferior end” should read “a superior end of the second frusto-conical fluid compartment of the first body to an inferior end of the second frusto-conical fluid compartment of the first body” for clarity.
In line 23 of the claim, “second” should read “the second” for consistency.
In line 24 of the claim, “a fluid bridge” should read “a first fluid bridge” for clarity.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
In line 8 of the claim, “received” should read “receive” for clarity.
In line 10 of the claim, “a superior end to an inferior end” should read “a superior end of the first frusto-conical fluid compartment of the second body to an inferior end of the first frusto-conical fluid compartment of the second body” for clarity.
In line 12 of the claim, “a superior end to an inferior end” should read “a superior end of the second frusto-conical fluid compartment of the second body to an inferior end of the second frusto-conical fluid compartment of the second body” for clarity.
In line 16 of the claim, “second” should read “the second” for consistency.
In lines 17-18 of the claim, “a fluid bridge” should read “a second fluid bridge” for clarity.
In line 18 of the claim, “compartments” should read “compartments of the second body” for clarity.
There should be a period at the end of the claim.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  in line 3 of the claim, “shape of the superior fluid chamber” should read “shape at the inferior end of the superior fluid chamber” for consistency.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in line 3 of the claim, “the bodies” should read “the first and second bodies” for consistency.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
In lines 2-3 of the claim, “the first fluid compartment and second fluid compartment” should read “the first frusto-conical fluid compartment and the second frusto-conical fluid compartment” for consistency.  
In lines 3-4 of the claim, “the first and second fluid compartments” should read “the first and second frusto-conical fluid compartments” for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 11 recites the limitation “wherein a cross-sectional shape at an inferior end of the superior fluid chamber is rectangular” in lines 1-2 of the claim. The specification does not contain support for a cross-sectional shape at an inferior end of the superior fluid chamber being rectangular. Instead, the specification discloses that the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 10-11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the distal end” in line 12 of the claim. It is unclear if this recitation refers to the distal end of the sampling capillary, the distal end of the electrode, or the distal ends of the sampling capillary and the electrode. Claims 2, 10-11, and 13-17 are rejected as dependent thereon.
Claim 1 recites the limitation "the longitudinal axis of the first body" in lines 20-21 and 21-22 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites “each of the first body and second body extending from a superior end to an inferior end along a longitudinal axis” in lines 5-6 of the claim, so it is unclear where the longitudinal axis of just the first body is located. It is unclear if the limitation in lines 5-6 require each of the first body and second body to have a different longitudinal axis or if they share the same longitudinal axis. Thus it is unclear what is meant by the limitation “wherein the first and 
Claim 2 recites the limitation “the first fructo-conical fluid compartment of the second body configured to receive the distal end of the electrode, the second fructo-conical fluid compartment of the second body configured to received the distal end of the sampling capillary” in lines 6-7 of the claim. Claim 1 also recites the limitation “the first fructo-conical fluid compartment configured to receive the distal end and be aligned to the electrode and the second fructo-conical fluid compartment configured to receive and be aligned to the distal end of the sampling capillary” in lines 11-13 of the claim. It is unclear how both the first frusto-conical fluid compartment of the first body and the first frusto-conical fluid compartment of the second body can receive the same electrode. It is also unclear how both the second frusto-conical fluid compartment of the first body and the second frusto-conical fluid compartment of the second body can receive the same sampling capillary.
Claim 2 recites the limitation "the longitudinal axis of the second body" in lines 13 and 14-15 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites “each of the first body and second body extending from a superior end to an inferior end along a longitudinal axis” in lines 5-6 of the claim, so it is unclear where the longitudinal axis of just the second body is located. It is unclear if the limitation in lines 5-6 of claim 1 require each of the first body and second body to have a different longitudinal axis or if they share the same longitudinal axis. Thus it is unclear what is meant by the limitation “wherein the first and second longitudinal axes of the second body are parallel to the longitudinal axis of 
Claim 11 recites the limitation "the superior fluid chamber" in lines 2 and 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Berndt et al. (US 2005/0136546 A1) and further in view of Tsai et al. (US 2014/0374299 A1) (provided in Applicant’s IDS filed on March 20, 2018).
Regarding claim 1, Berndt teaches a microtiter plate 11 having an array of cavities 13 (Figs. 1 & 3, para. [0082]-[0083]), and therefore, fails to teach a vial. However, Tsai teaches a configuration for handling micro-volume of sample fluids (abstract) like that of Berndt. Tsai teaches that a microtiter plate having wells defined with an interior wall geometry of a vial is an alternative configuration of a strip of a plurality of vials wherein adjacent vials are connected by a tap 14 (Fig. 7, para. [0036]-[0037]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the microtiter plate of Berndt to be a strip of a plurality of vials each comprising a cavity with external walls directly surrounding the shape of the cavity wherein the adjacent vials are connected by a tap as taught by Tsai in order to yield the predictable result of holding samples of very low volume (Berndt, para. [0002], Tsai, para. [0003]). Therefore, Modified Berndt teaches a vial (the strip of the plurality of cavities 13 having external walls, Figs. 3 & 6-7), the vial comprising:
a first body and a second body, each of the first body and second body extending from a superior end to an inferior end along a longitudinal axis (the walls of the first cavity 13 extend from a superior end to an inferior end along a longitudinal axis, and the walls of the second cavity 13 extend from a superior end to an inferior end along a different longitudinal axis, Figs. 3 & 6, see Images 1 & 2 below; for the purpose of examination, Examiner interprets the first and second body to have different longitudinal axes).

Modified Berndt teaches the first body and the second body being coupled to one another, but not being fluidly coupled to one another (the walls of the second cavity 13 are connected to the walls of the first cavity 13 by a tap 14, but the walls of the first and second cavities are not fluidly coupled to one another, Berndt, Fig. 3, Tsai, Fig. 7, para. [0037], see Image 2 below, see modification supra);
an inner wall of the first body defining a first fructo-conical fluid compartment and a second fructo-conical fluid compartment (the inner walls of the first cavity 13 define a first chamber 16, a second chamber 17, and a passage 18, Figs. 3 & 6, para. [0087]; Examiner interprets the second chamber 17 to read on the first frusto-conical fluid compartment, and the 
the first fructo-conical fluid compartment of the first body extending along a first longitudinal axis from a superior end to an inferior end and the second fructo-conical fluid compartment of the first body extending along a second longitudinal axis from a superior end to an inferior end (the second chamber 17 extends along a first longitudinal axis from a superior end to an inferior end and the first chamber 16 extends along a second longitudinal axis from a superior end to an inferior end, Fig. 6, see Image 1 below), wherein the first and second longitudinal axes are parallel to the longitudinal axis of the first body and wherein the first and second longitudinal axes are offset from the longitudinal axis of the first body (the first and second longitudinal axes are parallel to and offset from the longitudinal axis of the walls of the first cavity 13, Fig. 6, see Image 1 below).
Modified Berndt teaches wherein the first fructo-conical fluid compartment and second fructo-conical fluid compartment of the first body being in fluid communication with each other by use of a fluid bridge (the passage 18 fluidically connects the first chamber 16 and the second chamber 17, Figs. 3 & 6, para. [0087]). Modified Berndt teaches that the passage 18 is positioned at an inferior end of the second chamber 16 and a side portion of the first chamber 17 (Fig. 6), and therefore fails to teach wherein the fluid bridge is positioned at the inferior ends of the first and second fructo-conical fluid compartments. However, Berndt teaches that the taper of the chambers, the distance between the chambers, and the angle inclination of the chambers are result-effective variables. Specifically, Berndt teaches that the taper of the chambers, the distance between the chambers, and the angle inclination of the chambers control the depths of the chambers (para. [0095]). Since these particular parameters are recognized as result-effective In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the taper of the chambers, the distance between the chambers, and the angle inclination of the chambers of Modified Berndt such that the passage 18 is positioned at the inferior ends of the first and second chambers wherein the depth of the second chamber 17 is greater than the depth of the first chamber 16 through routine experimentation because doing so would yield the predictable desired depths of the first and second chambers (para. [0095]).
The limitations “for use with a capillary electrophoresis (CE) instrument, the CE instrument having a sampling capillary and an electrode, the sampling capillary and the electrode each having distal ends which are configured for immersion within a first sample contained within the vial,” “receive the distal end and be aligned to the electrode,” and “receive and be aligned to the distal end of the sampling capillary” are intended use limitations. Examiner notes that “a capillary electrophoresis (CE) instrument,” “a sampling capillary,” and “an electrode” are not positively recited elements of the claimed vial. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Berndt teaches the cavities 13 having external walls and holding a volume of a sample (Figs. 3 & 6-7), so the cavities having external walls are 

    PNG
    media_image1.png
    820
    1187
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 6 of Berndt.

    PNG
    media_image2.png
    624
    825
    media_image2.png
    Greyscale

Image 2. Annotated version of Fig. 3 of Berndt.
Regarding claim 2, Modified Berndt teaches wherein an inner wall of the second body defining a first fructo-conical fluid compartment of the second body and a second fructo-conical fluid compartment of the second body (the inner walls of the second cavity 13 define a first chamber 16, a second chamber 17, and a passage 18, Figs. 3 & 6, para. [0087]; Examiner interprets the second chamber 17 to read on the first frusto-conical fluid compartment of the second body, and the first chamber 16 to read on the second frusto-conical fluid compartment of the second body; Examiner interprets the first and second chambers to be frusto-conical because their side walls are inclined), the first and second fructo-conical fluid compartments of the second body being in fluid communication with one another (the passage 18 fluidically connects 
the first fructo-conical fluid compartment of the second body extending along a first longitudinal axis of the second body from a superior end to an inferior end and the second fructo-conical fluid compartment of the second body extending along a second longitudinal axis of the second body from a superior end to an inferior end (the second chamber 17 of the second cavity 13 extends along a first longitudinal axis of the second cavity 13 from a superior end to an inferior end and the first chamber 16 of the second cavity 13 extends along a second longitudinal axis of the second cavity 13 from a superior end to an inferior end, Fig. 6, see Image 1 above), wherein the first and second longitudinal axes of the second body are parallel to the longitudinal axis of the second body body and wherein the first and second longitudinal axes of the second body are offset from the longitudinal axis of the second body (the first and second longitudinal axes of the walls of the second cavity 13 are parallel to and offset from the longitudinal axis of the walls of the second cavity 13, Fig. 6, see Image 1 above).
Modified Berndt teaches wherein the first fructo-conical fluid compartment and second fructo-conical fluid compartment of the second body being in fluid communication with each other by use of a fluid bridge (the passage 18 fluidically connects the first chamber 16 and the second chamber 17 of the walls of the second cavity 13, Figs. 3 & 6, para. [0087]). Modified Berndt teaches that the passage 18 is positioned at an inferior end of the second chamber 16 and a side portion of the first chamber 17 (Fig. 6), and therefore fails to teach wherein the fluid bridge is positioned at the inferior ends of the first and second fructo-conical fluid compartments. However, Berndt teaches that the taper of the chambers, the distance between the chambers, and the angle inclination of the chambers are result-effective variables. Specifically, Berndt teaches In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the taper of the chambers, the distance between the chambers, and the angle inclination of the chambers of the walls of the second cavity 13 of Modified Berndt such that the passage 18 is positioned at the inferior ends of the first and second chambers wherein the depth of the second chamber 17 is greater than the depth of the first chamber 16 through routine experimentation because doing so would yield the predictable desired depths of the first and second chambers of the walls of the second cavity (para. [0095]).
The limitations “receive the distal end of the electrode” and “received the distal end of the sampling capillary” are intended use limitations. Examiner notes that “the sampling capillary” and “the electrode” are not positively recited elements of the claimed vial. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Berndt teaches that the first chamber 16 and the second chamber 17 of the second cavity 13 have an open upper end 14 (Figs. 3 & 6, para. 
	Regarding claim 10, Modified Berndt teaches the first and second frusto-conical fluid compartments of the first body (the second chamber 17 and the first chamber 16 of the first cavity 13 have side walls with an inclination angle of about 4 degrees, Figs. 3-8, para. [0088]; Examiner interprets the chambers to be frusto-conical because their side walls are inclined). Modified Berndt fails to teach wherein the superior ends of the first and second frusto-conical fluid compartments of the first body are fluidly coupled to an inferior end of a superior fluid compartment and optionally wherein the superior fluid compartment has a circular cross-sectional shape. However, Tsai teaches a cylindrical alignment section 22 filled with mineral oil 36 directly above (superior to) a sample section 20 (Fig. 15, para. [0038] & [0043]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the walls of the first cavity holding the sample of Modified Berndt to extend to form a superior cylindrical fluid compartment section as taught by Tsai because the superior cylindrical fluid compartment section can hold other fluids such as a mineral oil that can prevent sample evaporation of the small volume of sample fluid (Tsai, para. [0043]), and the superior cylindrical fluid compartment section can also prevent the sample from splashing out of the cavity and thus reduce waste of the small volume of the sample fluid. Examiner further notes that Applicant has written the limitation “optionally wherein the superior fluid compartment has a circular cross-sectional shape” as optional, so it is given negligible patentable weight.
	Regarding claim 13, the limitation “sized so as to be retained in a conventional sample tray” is an intended use limitation. Examiner notes that “a conventional sample tray” is not a 
Examiner further notes that Modified Berndt teaches that the external cylindrical block of the first cavity 13 may be in a microtiter plate 11 (Berndt, Fig. 1, para. [0084]-[0085], Tsai, para. [0037]-[0038]), so the external cylindrical block of the first cavity is capable of the recitation “sized so as to be retained in a conventional sample tray.”
Regarding claim 14, Modified Berndt teaches wherein the first body exhibits an increased diameter of its external surface adjacent its inferior end (the first body of the first cavity 13 exhibits an increased diameter adjacent to the inferior end of the first body because the side walls have an inclination angle so the diameter increases from the inferior end to the superior end, Figs. 3 & 5-8, see Image 1 above, para. [0087]-[0088]).
The limitation “retain the first body within the conventional sample tray by a compression fit” is an intended use limitation. Examiner notes that “the conventional sample tray” is not a positively recited element of the claimed vial. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the 
Examiner further notes that Modified Berndt teaches that the first body of the first cavity 13 exhibits an increased diameter adjacent to the inferior end of the first body because the side walls have an inclination angle so the diameter increases from the inferior end to the superior end (Figs. 3 & 5-8, see Image 1 above, para. [0087]-[0088]), so the increased diameter is capable of the recitation “retain the first body within the conventional sample tray by a compression fit.”
Regarding claim 15, Modified Berndt teaches wherein a tab extends radially from the external surface of the first body (the tap 14 is provided between adjacent bodies of the first cavity and the second cavity, Berndt, Fig. 3, Tsai, Figs. 7 & 14, para. [0037], see modification supra).
The limitations “aid in proper alignment of the first body within the conventional sample tray relative to an orientation of the electrode and the sampling capillary” and “when disposed within the conventional sample tray prevents the second body from being improperly aligned within the conventional sample tray” are intended use limitations. Examiner notes that “the conventional sample tray,” “the electrode,” and “the sampling capillary” are not positively recited elements of the claimed vial. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP §2114.


Examiner further notes that Applicant has written the limitation “optionally wherein the tab that extends radially from the external surface of the first body when disposed within the conventional sample tray prevents the second body from being improperly aligned within the conventional sample tray” as optional, so it is given negligible patentable weight.
Regarding claim 16, Modified Berndt teaches the coupling between the first body and the second body (the tap 14 is provided between adjacent bodies of the first cavity and the second cavity, Berndt, Fig. 3, Tsai, Figs. 7 & 14, para. [0037], see modification supra). 
The limitation “aid in proper alignment of the bodies within a conventional sample tray relative to the electrode and the sampling capillary” is an intended use limitation. Examiner notes that “a conventional sample tray,” “the electrode,” and “the sampling capillary” are not positively recited elements of the claimed vial. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.

Regarding claim 17, Modified Berndt teaches wherein the external surface of the first body exhibits an increased diameter about an inferior end of the first fluid compartment and second fluid compartment (the first body of the first cavity 13 exhibits an increased diameter about an inferior end of the first and second chambers because the side walls have an inclination angle so the diameter increases from the inferior end to the superior end, Figs. 3 & 5-8, see Image 1 above, para. [0087]-[0088]).
The limitation “act as a magnifying lens of the first sample contained within the first and second fluid compartments” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). Afunctional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Berndt teaches that the first body of the first cavity 13 exhibits an increased diameter about an inferior end of the first and second chambers because the side walls have an inclination angle so the diameter increases from the inferior end to the superior end (Figs. 3 & 5-8, see Image 1 above, para. [0087]-[0088]), so the increased diameter 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berndt et al. (US 2005/0136546 A1) and further in view of Tsai et al. (US 2014/0374299 A1) (provided in Applicant’s IDS filed on March 20, 2018) as applied to claim 10 above, and further in view of Kusumoto (JP 2008289473 A) (references herein made with respect to English Machine Translation).
Regarding claim 11, Modified Berndt teaches that a cross-sectional shape at an inferior end of the superior fluid chamber is circular (Tsai, Fig. 15, para. [0038] & [0043], see modification supra; for the purpose of examination, Examiner interprets “the superior fluid chamber” of claim 11 to be the same as the previously recited “superior fluid compartment” of claim 10). Modified Berndt fails to teach wherein a cross-sectional shape at an inferior end of the superior fluid chamber is rectangular. However, Kusumoto teaches a reaction container that can perform chemical reactions of a sample (abstract) like that of Modified Berndt. Kusumoto teaches that the shape of the bottom surface of a container is not particularly limited as long as it has at least two corners, such as a rectangle (Fig. IF, pg. 7, lns. 48-49; Examiner interprets the bottom surface of the container to read on an inferior end of the superior fluid chamber). Kusumoto teaches that the strength of the container is stronger when the bottom has a cross-sectional shape of a rectangle instead of a circle (Fig. IF, pg. 7, lns. 48-49, pg. 8, lns. 9-10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cross-sectional shape at an inferior end of the superior fluid chamber to be rectangular as taught by Kusumoto because a rectangular shape enhances the strength of the container (Kusumoto, Fig. IF, pg. 7, lns. 48-49, pg. 8, lns. 9-10).
.
Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive.
In the arguments provided on pages 7-9 of the amendment, Applicant argues that Berndt does not teach wherein the first fructo-conical fluid compartment and second fructo-conical fluid compartment of the first body are in fluid communication with each other by use of a fluid bridge positioned at the inferior ends of the first and second fructo-conical fluid compartments. Applicant asserts that the devices of Berndt are not taught to be used for capillary electrophoresis operation where both a capillary and electrode are inserted at the same time into two fluid compartments that are fluidly connected. Applicant asserts that the two chambers in Berndt are not in fluid communication with one another, and that fluid may only traverse between the two chambers by use of a centrifugal force. Applicant asserts that the vials utilized in the present 
Examiner respectfully disagrees. Modified Berndt teaches wherein the first fructo-conical fluid compartment and second fructo-conical fluid compartment of the first body are in fluid communication with each other by use of a fluid bridge positioned at the inferior ends of the first and second fructo-conical fluid compartments (the passage 18 fluidically connects the first chamber 16 and the second chamber 17 and is positioned at the inferior ends of the first and second chambers, Figs. 3 & 6, para. [0087], [0095], see modification supra). In response to applicant's argument that Berndt is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Berndt is in the field of applicant’s endeavor, which is a vial or cavity for receiving a sample to be processed. The claims do not require a sampling capillary or an electrode of a capillary electrophoresis instrument. Berndt does teach that the two chambers are in fluid communication with each other via the passage 18 since Berndt teaches that the first chamber 16 and the second chamber 17 are fluidically connected by the passage 18 (Figs. 3 & 6, para. [0087]). Berndt teaches that the passage 18 allows passage of liquid from one of the chambers to the other (para. [0013] as pointed out by Applicant). The broadest reasonable interpretation of the claimed fluid communication does not require a free liquid flow between the 
In the arguments provided on pages 9-10 of the amendment, Applicant argues that Berndt does not teach wherein the fluid communication exists by use of a fluid bridge positioned at the inferior ends of the first and second fructo-conical fluid compartment. Applicant asserts that the passageway between the two chambers of Berndt is only at an inferior end of one of the chambers. Applicant asserts that one would have to fill chamber 17 a fraction of the way up before the liquid could pass through into chamber 16.
Examiner respectfully disagrees. In light of the new modification of Berndt, Modified Berndt teaches wherein the first fructo-conical fluid compartment and second fructo-conical fluid compartment of the first body are in fluid communication with each other by use of a fluid bridge positioned at the inferior ends of the first and second fructo-conical fluid compartments (the passage 18 fluidically connects the first chamber 16 and the second chamber 17 and is 
In the arguments provided on page 11 of the amendment, Applicant argues that the vial in the present claims is intended to be filled with a single liquid in that it doesn’t matter how much liquid is inserted into the vial and which of the two fluid compartments is filled with liquid first as the liquid will flow between the compartments in order to allow the vial to be utilized with CE with a minimal or large amount of sample liquid, whereas Berndt on the other hand treats the two chambers as being two separate chambers designed to separate materials and where transfer between the two is by use of an external force. Applicant asserts that one would not modify the devices of Berndt to add an additional feature of a common superior fluid compartment above the two existing compartments that would allow liquid intended to be deposited in one chamber to accidently flow into the other chamber because this would be antithetical to the operation of the device as a separation device.
Examiner respectfully disagrees. In response to applicant's argument that Berndt is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Berndt is in the field of applicant’s endeavor, which is a vial or cavity for receiving a sample to be processed. The reason or motivation to modify the reference may often suggest what the In re Linter 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 US 904 (1991). MPEP § 2144. In this case, the combination of Berndt and Tsai results in the superior fluid compartment section that can hold other fluids such as a mineral oil that can prevent sample evaporation of the small volume of sample fluid (Tsai, para. [0043]), and can also prevent the sample from splashing out of the cavity and thus reduce waste of the small volume of the sample fluid.
In the arguments provided on page 12 of the amendment, Applicant argues that no prior art has been cited that attempts to solve the problem of an incorrect orientation of a rectangular cross section nor produces Applicant’s unique solution of coupling the two vials together, so the claims are unobvious over the prior art cited.
Examiner respectfully disagrees. In response to applicant's argument that the cited references are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the cited references are in the field of applicant’s endeavor, which is a vial or cavity for receiving a sample to be processed. Modified Berndt, as recited in the rejection and modification supra, teaches the structure of the claims and thus the claims are obvious over the prior art cited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794